Citation Nr: 1724800	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right upper extremity radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury (TBI) prior to November 16, 2016, and to an initial rating in excess of 70 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for a seizure disorder.

4.  Entitlement to an initial rating in excess of 30 percent for traumatic headaches. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in October 2009 adjudicating the right upper extremity radiculopathy rating claim, December 2010  assigning ratings for TBI and the seizure disorder, and May 2012 assigning the rating for headaches.

Although the RO has already granted TDIU based on all disabilities as of December 14, 2015, the Board has jurisdiction over the issue of TDIU, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), via the appeal for an increased rating claims decided herein.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran, who is right-hand dominant, has had service-connected right upper extremity radiculopathy manifested by pain severe enough to cause him to have trouble sleeping and be nauseous on at least one occasion as well as decreased light touch sensation, but not more severe symptomatology, such as trophic changes or more profound sensory disturbance.  Additional symptoms of the Veteran's finger and arm pain are contemplated by his TBI-ratings or his rating for right middle finger tendonitis.

2.  Prior to November 16, 2016, the Veteran's TBI residuals were manifested by mild impairment of his memory, but not attention, concentration or executive function, which resulted in mild functional impairment.  The Veteran also experienced fatigue as the result of sleep disturbance and difficulty falling asleep, noted as insomnia, but this difficulty did not further decrease his functioning during the day.  No other abnormalities related to the residuals criteria in DC 8045 were reported, and the Veteran was not prevented from doing the activities of daily living.

3.  Since November 16, 2016 examination, the Veteran's TBI residuals were manifested by moderate impairment of memory, mildly slowed motor activity due to apraxia, and mildly impaired spatial orientation resulting in him forgetting the words to important prayers and requiring him to decrease his involvement in volunteer activities.  However, the Veteran was able to participate in the activities of daily living.

4.  Throughout the appeal, the Veteran's has experienced one "very prolonged and prostrating attack" per month, which requires him to stop activity, though the Veteran has a more constant more consistent, non-debilitating head pain in the frontal area constantly.

5.  For the entire appellate period, the Veteran has had at least two minor seizures in a six month period, but not at least five to eight seizures per week.

6.  For the entire appellate period, the Veteran has had tinnitus manifested by ringing in the ears or head related to his TBI.

7.  Prior to December 15, 2016, the Veteran was not unemployable due to his service-connected disabilities, as evidence by his leadership role in various volunteer organizations, such as Meals on Wheels, the NAACP, the Progressive Network, and as a minister at his local church.

8. Since November 16, 2016, but no earlier, the Veteran has been unemployable, as evidence by his increased impairment in memory, requiring him to curtail his volunteer activities, due to all his TBI-related disabilities, including TBI, traumatic headaches, seizures, and tinnitus.

9.  The Veteran has additional service-connected disabilities independently ratable at 60 percent.


CONCLUSIONS OF LAW

1. For the entire appellate period, the criteria for a rating of 30 percent, but no higher, for the Veteran's right upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8515(2016).

2. Prior to November 16, 2016, the criteria for an initial rating in excess of 10 percent for TBI were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8045(2016).

3. Since November 16, 2016, the criteria for an initial rating in excess of 70 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 4.3, 4.7, 4.124a, DC 8045(2016).

4.  Throughout the appeal, the criteria for an initial rating of 50 percent, but no higher, for headaches associated with TBI were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8100, 4.124a, DC 8045.

5. For the entire appellate period, the criteria for an initial rating of 20 percent, but not higher, for seizures associated with TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8045, 4.124a, DC 8911 (2016).

6. For the entire appellate period, the criteria for a separate, initial rating of 10 percent, but no higher, for tinnitus were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, DC 6260, 4.124a, DC 8045 (2016).

7. Prior to December 14, 2015, the criteria for TDIU based on all service-connected disabilities had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

8. As of November 16, 2016, TDIU based on the Veteran's service-connected TBI, traumatic headaches, seizures, and tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

9. The criteria for special monthly compensation at the housebound rate, effective March 31, 1998, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Right Upper Extremity Radiculopathy Rating Criteria

The Veteran's right upper extremity radiculopathy is currently rated under 38 C.F.R. § 4.124a, DC 8515, paralysis of the median nerve.  The Veteran filed his for a rating in excess of 10 percent for his already-service-connected right upper extremity radiculopathy in May 2009.  As to symptoms, the Veteran notes that his pain is so bad that he sometimes cannot sleep and needs progressively stronger medicine over time to relieve pain, which he claims is evidence that his radiculopathy is getting worse.

Because the Veteran is right hand dominant, the following ratings are applicable for disabilities of the median nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the median nerve; a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve; a 50 percent rating is warranted for severe incomplete paralysis; and for complete paralysis manifested by the hand inclined to the ulnar side, index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the and (ape hand); pronation incomplete and defective; absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle finders remain extended; cannot flex distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DCs 8515.

The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Right Upper Extremity Radiculopathy Facts and Analysis

At the outset, the Board notes that there is some overlap in symptomatology in the Veteran's TBI and radiculopathy.  The Veteran reports intermittent tingling and other neurological symptoms in his right arm that make him unable to grasp and hold objects.  There is an indication in the record that this symptom may be indicative of a seizure or other neurological episode, as these symptoms do not last long.  However, the Veteran also has right arm radiculopathy related to degenerative disc disease of the cervical spine.  In order to avoid pyramiding, 38 C.F.R. § 4.14, intermittent right arm tingling that renders the Veteran temporarily unable to hold objects in his right arm is discussed below in relation to TBI.  More enduring symptomatology, which the medical evidence of record indicates is related to radiculopathy, is discussed in this section of the opinion.  The Veteran is also service-connected for right middle finger tendonitis, the rating for which is not on appeal, and so symptomatology related to this disability will not be discussed.

In September 2008, a record from Southeast Spine Institute showed that the Veteran had pain radiating into his shoulder and down his right arm to the hand for several years.  However, the treatment record did not speak to the severity of the Veteran's pain or to the effects of such condition on his reflexes or sensation.

Private treatment records from April and May 2009 evidence that the Veteran had two epidural shots in an attempt to relieve pain related to his degenerative disc disease of the cervical spine.  A private treatment record from June 2009 reveals that the Veteran has pain down the right arm worsening at the elbow and numbness in the fingers.

A July 2009 VA examination report is also of record.  The examiner noted the Veteran's cervical decompression at C6-C7 in 2005 and two epidural steroid injections from April 2009 and May 2009, which did not relieve the radicular arm pain.  Middle finger and occasional wrist weakness were noted with pain radiating to the medial elbow occasionally.  For the two weeks prior to the examination, pain had been radiating to the right arm every day.  There was an indication that the Veteran could not do yardwork because of the radiculopathy.

A VA treatment record from July 2009 reveals pain in the right lower arm and forearm not described in a radicular fashion along with intermittent numbness and tingling involving the right upper extremity in a global distribution.

A January 2011 VA examination reveals complaints of right arm radiculopathy with numbness occurring in the index, ring, and middle fingers.  The Veteran also reported at the time that his radiculopathy caused mild to moderate impairment in most daily activities.

A June 2012 private treatment record reveals that the Veteran had another epidural block in the cervical spine relieved pain, but the Veteran still had a tingling sensation in the third, fourth, and fifth digits of the right hand which caused difficulty in falling asleep and maintaining sleep.

A VA treatment record from June 2013 noted moderate to severe right arm pain.  Another VA treatment record from September 2014 notes nausea with right arm pain.  By contrast, a private treatment record from August 2014 noted some right upper extremity numbness, but not pain or weakness.

In May 2015, the Veteran underwent another VA examination of his radiculopathy.  The Veteran reported pain, numbness, and tingling of his long and ring fingers on the right hand and intermittent pain of the index finger, fifth finger, and wrist.  There was mild to moderate sensory loss on both long and ring fingers, but no motor loss of all fingers of the right hand.  Range of motion and flexion in all fingers was normal.  Flexion of the wrist was not weakened and no atrophy was found.  Mild intermittent pain, paresthesias, and numbness of the right arm were reported.  No loss of strength was found and all deep tendon reflexes were normal, though there was decreased light touch sensation in the right hand.  No trophic changes were reported.  Incomplete paralysis of the median nerve was found to be mild.

Another examination of the shoulder was conducted in March 2016.    No abnormal sensory testing was indicated, and no associated radiculopathy was found.

A 30 percent rating, but no higher, is warranted for the Veteran's right upper extremity radiculopathy.  It is clear from the evidence of record that the Veteran experiences radicular pain related to his degenerative disc disease which is severe enough to cause him to have trouble sleeping.  There is also a report that the Veteran was nauseous from the pain.  It appears that there is some objective testing indicating that decreased light touch sensation.  At times, the pain the Veteran reported has been described as mild, at other times moderate, and in a few cases severe.  Because the Veteran does have some objective sensory impairment, and his pain affects his sleep, the Board will assign a 30 percent rating for moderate incomplete paralysis of the median nerve in the right arm, the Veteran dominant side.  However, a higher rating is not warranted as there is minimal objective evidence of sensory loss, the bulk of the Veteran's symptoms remain subjective, and no trophic changes or other symptoms indicative of total or severe incomplete paralysis were noted.  Additional symptoms of the Veteran's finger and arm pain are contemplated by his TBI-ratings or his rating for right middle finger tendonitis.

Though there is a private treatment note discussing his right arm radiculopathy from September 2008, within a year prior of when the Veteran filed for an increased rating, an effective date earlier than May 15, 2009, the date of claim, is not warranted, as the September 2008 treatment record does not note symptoms meeting the criteria for the next highest 30 percent assigned herein.  38 U.S.C.A. § 5110. Similarly, though April 2009 and early May 2009 private treatment records note that the Veteran had an epidural shot in each month, the first indication of functional impairment is not until the July 2009 VA examination.  Thus, an effective date for the 30 percent rating prior to May 15, 2009 is not warranted.


TBI and Related Ratings Criteria

The Veteran's ratings for traumatic headaches and seizure disorder are related to his TBI, and will be discussed below.   He contends that the ratings assigned do not reflect the severity of his condition and that his TBI-related symptoms have worsened during the rating period.  In addition, tinnitus and loss of smell were raised by the record and will also be discussed below.

Under 38 C.F.R. § 4.124a DC 8045, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall 38 C.F.R. § as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  

The Veteran is already rated 30 percent disabled for his TBI-related headaches under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100 pertaining to migraines, a 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability. A 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.

Likewise, the Veteran is rated 10 percent for his seizures, petit mal, under 38 C.F.R. § 4.124a, DC 8911.  Under DC 8911, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures. A 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months. A 40 percent evaluation is warranted at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly. A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week. An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly. A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.

The Veteran is not currently in receipt of ratings for loss of smell or tinnitus, but, given the instruction of DC 8045 to separately rate residuals not listed in DC 8045 under the most appropriate diagnostic code, ratings under 38 C.F.R. § 4.87a, DC 6275, which allows for a 10 percent rating for complete loss of smell, and 38 C.F.R. § 4.87, DC 6260, which allows for a 10 percent rating for recurrent tinnitus regardless of whether sound is perceived in one ear, both ears, or the head.

TBI Facts and Analysis

A private treatment record from Carolina Neurological Clinic from May 2010 reveals that the Veteran suffered from recurrent headaches which were relieved with aspirin.  At that time the Veteran also reported some forgetfulness, particularly for words and names.  However, he was entirely independent in routine activities and continued to drive.  He had only one episode within the past six to eight weeks of transient right arm numbness/clumsiness which resolved within a few minutes.  On physical examination, the Veteran's speech was normally articulated and fluent.  Motor examination revealed normal strength, tone, and fine motor movements.

The Veteran first underwent a VA TBI examination in July 2010.  The Veteran reported that his headaches started in the late 1960s, while still on active duty and that he has headaches constantly, with pain in the frontal area bilaterally.  He has headaches that are more severe, though the headaches manifested by right frontal area pain.  The attacks last only 30 seconds and disappear when he takes medication.  He experienced no nausea, vomiting, or light sensitivity with any of the headaches, but did experience sound sensitivity.  The Veteran reported incapacitating episodes due to headaches every other morning lasting about two hours and which are only relieved by slowing down physical activity.

The Veteran began experiencing occasional dizziness around 1980, at which time he began having seizures.  His last seizure was reported to be five years prior to the exam-presumably in 2005.  He never goes into a "full-blown" seizure when he is on his medication.  He reported being told that he could possibly be having mini-seizures when he was experiencing dizziness.  Currently, he gets dizzy about twice per month.  This last for a minute, and he sits down when this happens.  He did not experience nausea or vomiting with the dizziness, though he does have mobility and balance problems during dizziness episodes.

The Veteran reported difficulty falling and staying asleep, which began in the early 2000s and worsened over time.  He experiences mild fatigue because of his sleep problems and takes sleeping aides, but does not experience malaise.

Memory problems, both short-term and long-term, were reported to be mild to moderate, beginning in the early 2000s and worsening over time.  To remedy his bad memory, he writes things down.  Attention, concentration, and speed of information progressing problems were reported to have begun around 1980 and have worsened over time.  Spontaneity was also said to have decreased, and the Veteran was said to have problems with flexibility in changing actions when they are not productive. The Veteran also reported some depression and feeling down because of lack of sleep and pain, though later examinations reveal that the Veteran did not have a diagnosed psychological condition related to TBI or otherwise.  Tinnitus and some smell problems were also reported.

A psychological examination was also conducted to assess the Veteran's memory sleep problems.  The examiner noted sleep disturbance with difficulty falling asleep.  The Veteran reported sleeping 5 or 6 hours per night with naps during the day, but generally did not experience fatigue or malaise.  The Veteran reported memory impairment to be moderate and getting worse, resulting in forgetfulness and misplacing things.  He also reported decreased attention and concentration because he day dreams and is easily distracted.  However, he reported that he still volunteered for Meals on Wheels and being able to drive without difficulty.  The Veteran again reported tinnitus and a decreased sense of smell.  No other deficiencies were reported.

The examiner concluded, based on the Veteran's reports, that he was able to perform instrumental activities of daily living, manage his own finances, volunteer for Meals on Wheels, and drive.

On examination, the Veteran had sustained concentration, as demonstrated by his ability to spell forward and backward and to perform serial subtractions, though his memory was found to be slightly impaired.  His fund of knowledge was good as demonstrated by his ability to discuss issues about political figures and geography.  His abstract thinking was intact, as her correctly interpreted proverbs.  His judgment was reported to be good as demonstrated by his responses to hypothetical situations.  His score on a mini-mental examination was 28 out of 30, which placed him in the normal cognitive range.

No diagnosis of a psychological disorder was given, though the Veteran did meet the criteria for TBI.  A GAF score of 90 was reported.

The examiner found mild functional impairment in "memory, attention, concentration of executive function." 

May 2011 treatment records from Dr. Bumgartner reveal that the Veteran had six brief seizures in the first months of 2011 manifested by right arm numbness/clumsiness associated with lightheadedness.  There was no loss of consciousness.  Dr. Bumgartner also noted that the Veteran had some tinnitus.  Speech was normally articulated and fluent and motor exam and gait were normal.

A June 2012 letter from Dr. Moore, one of the Veteran's private doctors, reports difficulty sleeping as the result of arm pain, which was discussed above in the analysis of the right upper extremity radiculopathy claim.

An April 2013 private treatment record reveals that the Veteran had had no seizures within the past year.

In Mach 2014, the Veteran had difficulty sleeping and so kept taking a sleeping pill every hour, for a total of six pills over four hours, which was reported not to be a life-threatening dosage.  In the morning, he was groggy and had trouble walking.  The Veteran was hospitalized as a result, and the medication was thereafter discontinued.  When he returned home, he fell asleep better without the medication, but still awoke during the night, but was able to fall back to sleep.  In the hospital records, there was a note of recent nausea, but no indication as to etiology.

In June 2014, the Veteran reported having two seizures within a week.  One occurred when he stopped talking on the phone with his spouse.  The episode resolved within a minute.  The other seizures were similar in nature.

A private treatment record from February 2015 reveals that the Veteran had occasional brief spells of altered responses as if in a daze, but these have not been more frequent or prolonged.

In April 2015, the Veteran underwent another examination for his TBI disability.  The Veteran reported that he rides a stationary bicycle for exercise, does yardwork and housework, and goes to the grocery store by himself.  He reads religious books and listens to religious music occasionally.  He also followed news and sports, uses a cell phone to take pictures and e-mail.  He and his wife managed their finances together.  He was a member of the NAACP and the Progressive Network and a volunteer pastor at a local church.

With regard to headaches, the Veteran reported having headaches on the frontal area over his eyes on most days and having more severe headaches when frustrated.  He experienced sound sensitivity when having a headache.  He reported having very prostrating and prolonged attacks once per month on average.

The Veteran's seizures were reported to result in brief interruption in consciousness or conscious control and episodes of disturbances of gait.  The Veteran reported that his most recent seizure had been the prior month.  He was said to have two or more minor seizures over six months, but on average 0-4 seizures per week.  No major seizures were reported in the past six years.  The Veteran was reported to have mild memory and visual spatial orientation impairments as well as daily headaches, frequent insomnia, and hypersensitivity to sound.  No other abnormalities were found, and neuropsychological testing was not conducted, prompting the Board to remand for such testing to be conducted.

Subsequently, the severity of the Veteran's TBI residuals was again evaluated in November 2016.  The Veteran reported that he was still volunteering for Meals on Wheels, though he had curtailed leadership roles in the National Association for the Advancement of Colored People (NAACP) and Habitat for Humanity due to impairments in concentration and attention.  With regard to memory, he reported being forgetful to the point needing to pause in the middle of the Christian prayer known as the "Our Father."  He also got lost one time while driving and that his daughter had to pick him up, though he still does drive.

The Veteran at this time was still getting minor seizures, and reported having one in the prior three months.  He also reported problems with balance-feeling like he is "veering off," which required him to sometimes need to put an arm against the wall to keep from falling.  He also sometimes drops objects with his right hand, and needs to hold objects with both hands.  Upon testing, the examiner noted that the Veteran had positive Rhomberg and difficulty walking heel-to-toe.

The Veteran reported getting severe headaches once per month and mild daily headaches which become worse with activity.  This is part of the reason he curtailed his volunteer activities.

On a typical day, the Veteran awakes around 10 a.m. and does chores around the house.  He would then do church work, fulfilling his role as a minister.  He reported sleeping only 5 hours per night.
 
Objective testing of memory should cognitive function in the average range, though with some underperformance in the areas of discrete cognitive functioning attention, and digit span.  He was reported to be low average in immediate memory, story learning, semantic fluency, and coding.  He was average in the language and delayed memory areas, and high average in the visuospatial/constructional ability.
Motor activity with normal most of the time, but mildly slowed due to apraxia.  The examiner also reported that the Veteran occasionally gets lost in unfamiliar settings.  He had difficulty reading maps, but can use global positioning systems (GPS).  Thus, the Veteran was said to have three or more subjective symptoms mildly interfering with work, instrumental activities of daily living, or work, family or other close relationships.

The Veteran was found to have occupational and social impairment with reduced reliability due to a mild neurocognitive disorder due to multiple etiologies, though no separate psychological disorder was found.

Sleep impairment was also noted, but no additional diagnosis was rendered.

With regard to headaches, the Veteran reported getting one severe headache per month.  He also reported constant frontal head pain and sharp ringing in the ears.  These headaches limit his daily activities because activity aggravates his headaches.  Hypersensitivity to sound and light were also noted.

Prior to November 16, 2016, a rating of 10 percent, but no higher is warranted for the Veteran's TBI.  It is clear that at the beginning of the rating period, the Veteran's TBI residuals were manifested by mild impairment of his memory, but not attention, concentration or executive function, which resulted in mild functional impairment.  This is evidence by the Veteran's ability at that time to remain active in various volunteer pursuits, such as driving for Meals on Wheels.  The Veteran also experienced fatigue as the result of sleep disturbance and difficulty falling asleep, noted as insomnia, but this difficulty did not further decrease his functioning during the day.  No other abnormalities related to the residuals criteria in DC 8045 were reported, and the Veteran was not prevented from doing the activities of daily living.  Private treatment records and the April 2015 VA examination do not reveal compensable worsening of the Veteran's condition.  On this basis, a rating in excess of 10 percent is not warranted. 

By the time of the November 2016 examination, the Veteran's condition had declined significantly.  For instance, he was reported to have moderate impairment of memory, mildly slowed motor activity due to apraxia, and mildly impaired spatial orientation.  He pulled back from volunteer activities.  He also reported having occasional trouble with balance and grasping objects in his right hand.  Further, though he still worked as a minister, he sometimes forgot the words to important prayers.  While his memory was impaired, the Veteran was reported to participate in the activities of daily living and still drove himself.  In fact, he still volunteered for Meals on Wheels.  Thus, a 70 percent rating, but no higher, accurately reflects the level of impairment due to TBI residuals from November 16, 2016, but not earlier, as this is the date when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

In April 2015, the Veteran still remained active in several volunteer organizations, including the NAACP and the Progressive Network.  He also went to the store by himself, participated in the activities of daily living, and managed his finances with his spouse.  Memory impairment was said to only be mild at this time.  Though the Veteran had mild visual spatial orientation impairment, he did not yet report having been lost, as he did in the November 2016 examination.  Thus, the memory impairment evident in the November 2016 examination was not yet present, and a 10 percent rating at this time still most nearly approximated the Veteran's residual symptoms of TBI.

The Veteran first reported to the Board that his symptoms had worsened in a January 7, 2015 informal hearing presentation (IHP), which prompted the Board to remand so that the Veteran could be afforded a new VA examination.  While laypersons are competent to report the onset and worsening of symptoms, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), the most probative evidence of record, namely the April 2015 VA examination, demonstrates that as of early 2015, the Veteran's TBI-related symptoms had not worsened to a compensable degree.  Further, VA and private treatment records do not speak to a compensable worsening in 2015 or 2016.  Therefore, the Board does not find that a higher rating is warranted before the date of his November 2016 VA examination.

With regard to migraines, the Veteran stated at the July 2010 examination that he has incapacitating episodes from his migraines that require him to stop activity.  However, the April 2015 examiner noted that the Veteran had one "very prolonged and prostrating attack" per month.  Similarly, the November 2016 examination report reveals that the Veteran gets only one severe headache each month which requires him to stop activity.  While the attacks are not consistently described as "prostrating," it is clear that they are of a severity which precludes occupational, volunteer, and social pursuits and greatly diminish the Veteran's quality of life when they occur.  These are clearly distinct from the Veteran's more consistent head pain in the frontal area.  As such, a 50 percent rating is warranted throughout the appeal

Turning to the Veteran's seizures, in May 2011 a treatment note reports that the Veteran had six seizures in the first four months of the year, and at the November 2016 examination, the Veteran reported having had one seizure in the last three months.  It is clear that all of these seizures are minor events, lasting no more than a few moments, as the Veteran has consistently reported not having had major seizures, since starting medication.  Because DC 8911 note (2) directs the Board to rate the predominant type of seizure if both minor and major seizures are present.  Thus, even with the ameliorative effects of medication, because there is no history during or in the years before the rating period of any major seizures, only a rating based on minor seizures makes sense.  

Thus, the 20 percent rating most nearly approximates the frequency of the Veteran's seizures.  In the first four months or so of 2011, he had six seizures, or approximately one every 3 weeks or so.  In other words, during this period he had "at least 2 minor seizures in the last six months," but was not "averaging at least 5 to 8 minor seizures weekly."  So too, the April 2015 examination revealed more than two minor seizures in the prior six months, but not at least 5 to 8 minor seizures per week.  From the other reports of record, the Board finds that the Veteran would have reported any meaningful increase in the frequency of his seizures, such as weekly seizures, to the examiner, as he had been having minor seizures only once or twice a month at most in recent years.  Finally, the Veteran's report in November 2016 is indicative of "at least two minor seizures in the last six months" as he reported having had one seizure in the prior three months.  Thus, a 20 percent rating is most nearly approximates the Veteran's symptoms for the entire appellate period.

Additionally, various treatment records note ringing either in the Veteran's head or ears.  Thus, the Veteran is entitled to a separate 10 percent rating for tinnitus for the entire appeal period.  38 C.F.R. § 4.87, DC 6260; 38 C.F.R. § 4.124a, DC 8045.  The July 2010 VA examination report also reveals that the Veteran has "some" loss of smell.  As 38 C.F.R. § 4.87a, DC 6275 requires complete loss of smell for a 10 percent rating, a compensable rating will not be assigned.  Id.; 38 C.F.R. § 4.124a, DC 8045.

Total Disability Based on Individual Unemployability (TDIU)

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.16. Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 4.16, 4.19.

The Veteran is in receipt of TDIU based on all service-connected disabilities as of December 14, 2015.  In addressing TDIU, the threshold question is whether the Veteran's service-connected disabilities render him unemployable.  The Board notes that, although he was retired and that, at least to some degree, the Veteran's service-connected disabilities have impacted his ability to work throughout the appeal period.  However, the Veteran remained very active during this time, often taking leadership roles in volunteer organizations, such as Meals on Wheels, the NAACP, and the Progressive Network.  He was also a minister.  For much of the appeal period, the Veteran remained active.  This was evident during his VA examinations in April 2015.  However, during the November 2016 examination, the Veteran reported that he had to curb his leadership activities in volunteer organizations, gotten lost while driving and could not find his way back home, and sometimes forgot the words to important prayers.  The Board finds no evidence in the record upon which to assign an effective date for TDIU earlier than December 14, 2015.

While the Veteran experiences sleep impairment secondary to right arm radiculopathy, the majority of the symptoms affecting the Veteran's employability stem from his TBI disability.  As of November 16, 2016, the Veteran meets the schedular criteria for TDIU based on TBI-related service-connected disabilities.  38 C.F.R. § 4.16.  Thus, the Board grants TDIU based only on the Veteran's TBI-related service connected disabilities, including TBI, traumatic headaches, seizure disorder, and tinnitus, as of November 16, 2016.  Id. (describing a single disability as disabilities with a common etiology or single accident).  

The United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, the Board grants TDIU based only on the Veteran's TBI-related service connected disabilities.  The Board finds that although the TBI residuals are not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his TBI residuals), and has an additional service-connected disability that is independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of November 16, 2016.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective November 16, 2016.  


ORDER

For the entire appellate period, a rating of 30 percent, but no higher, for the Veteran's right upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to November 16, 2016, an initial rating in excess of 10 percent for TBI is denied.

Since November 16, 2016, an initial rating in excess of 70 percent for TBI is denied.

Throughout the appeal, an initial rating of 50 percent, but no higher, for headaches associated with TBI is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the entire appellate period, an initial rating of 20 percent, but not higher, for seizures associated with TBI is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the entire appellate period, a separate, initial rating of 10 percent, but no higher, for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to December 14, 2015, TDIU based on all service-connected disabilities is denied.

As of November 16, 2016, TDIU based on the Veteran's service-connected TBI, traumatic headaches, seizures, and tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective November 16, 2016.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


